Citation Nr: 0923642	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-32 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to a schedular rating in excess of 30 percent 
for a right knee disability prior to May 12, 2006.

2. Entitlement to a schedular rating in excess of 60 percent 
for residuals of a right total knee arthroplasty (TKA) from 
July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to August 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
rating of the right knee disability to 30 percent, effective 
March 15, 2001.  The case was before the Board in May 2006 
when it was remanded for further development.  A January 2008 
rating decision indicated the Veteran had been granted a 
temporary total rating under 38 C.F.R. § 4.30 and § 4.71a, 
Diagnostic Code (Code) 5055 from May 12, 2006 to July 1, 
2007, and a 60 percent rating, effective July 1, 2007 for the 
right knee disability.  The Veteran has not expressed 
disagreement with the effective dates assigned for the award 
of a temporary total rating.  Hence, as that rating is the 
maximum schedular rating available, that period is not for 
consideration by the Board in this appeal and the issues have 
been characterized accordingly.

The matter of entitlement to an extraschedular rating for a 
right knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. Prior to May 12, 2006, even with consideration of DeLuca 
criteria, limitation of extension of the right knee was not 
worse than at 20 degrees and flexion was not limited to 45 
degrees; no more than moderate instability has been shown; 
and ankylosis of the knee has not been shown.

2. From July 1, 2007 the Veteran's right TKA residuals have 
been manifested by severe weakness and pain, but do not more 
closely resemble that of an amputation of a lower extremity 
at the upper third of the thigh. 


CONCLUSIONS OF LAW

1. A 40 percent (but no higher) schedular rating (combined, 
based on a formulation of 20 percent for instability under 
Code 5257 and 30 percent for limitation of extension under 
Code 5261) is warranted for the Veteran's right knee 
disability for the period prior to May 12, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25 4.40, 4.45, 4.71a, Codes 5003, 
5257, 5260, 5261 (2008).

2. A schedular rating in excess of 60 percent for residuals 
of a TKA from July 1, 2007 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.25, 4.68, 4.71a, Codes 5003, 5055, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
outlined the notice that is necessary in a claim for an 
increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  Id. at 43-44.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the Supreme Court 
reversed the case of Sanders v. Nicholson, 487 F.3d 881 
(2007), which had held that any error in VCAA notice should 
be presumed prejudicial and that VA must always bear the 
burden of proving that such an error did not cause harm.  In 
reversing Sanders, the Supreme Court in essence held that - 
except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki, 129 S.Ct. at 1704-06.  The Supreme 
Court also stated that it would not decide the lawfulness of 
the Court's adopted prejudicial error analysis that some 
notice errors have the natural effect of producing prejudice.  
Id. at 1706-07; see Mayfield v. Nicholson, 19 Vet. App. 103, 
121-22 (2005) (finding that a failure to notify a claimant of 
what was necessary to substantiate a claim for benefits had 
the "natural effect" of producing prejudice and that in 
such a situation, it was VA's burden to demonstrate a lack of 
prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(adopting the prejudicial error analysis framework of 
Mayfield). 

While the notice provided failed to inform the Veteran of 
what was required to substantiate his claim and, thus, had 
the natural effects of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate his claim.  See Mayfield, 19 Vet. App. at 
121.  April 2002 and May 2006 letters provided the Veteran 
notice that he needed to submit evidence showing his service-
connected disability had gotten worse.  An October 2003 
statement of the case (SOC), and October 2005 and January 
2008 supplemental SOCs (SSOC) informed him of the criteria 
used to rate a knee disability.  The May 2006 letter 
explained how disability ratings are assigned (including that 
the impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the Veteran could submit to support an increased rating 
claim.  The October 2003 SOC provided the Veteran notice of 
38 C.F.R. § 4.10, which states that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment."  Hence, the Board finds that a 
reasonable person could be expected to know (from the 
information provided by the noted letters, SOC, and SSOCs) of 
the elements of Vazquez-Flores listed above.  Notably, a 
September 2008 supplemental SOC subsequently readjudicated 
the claim after further evidence was received.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2002, November 
2006 and October 2007.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate code(s) for the 
specific joint(s) involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of the leg limited to 20 degrees warrants a 30 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; and extension limited to 45 degrees warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that separate ratings (under 
Codes 5260 and 5261) may be assigned for limitations of 
flexion and extension of the same knee.  VAOPGCPREC 9-2004 
(Sept. 17, 2004).

The General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98, (Aug. 14, 1998).  

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings were 
previously assigned by the RO; the evidence does not show any 
further distinct periods of time during the appeal period 
when the criteria for the next higher rating were met.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Prior to May 12, 2006

The Board notes that prior to May 12, 2006 the Veteran was 
granted a 100 percent temporary evaluation (pursuant to the 
provisions of 38 C.F.R. § 4.30), effective from October 10, 
2003 to December 1, 2003.  As the Veteran has already been 
granted the maximum schedular rating during this time period 
and has not disagreed with the effective dates assigned, 
evidence during that period of time will not be considered in 
rating the Veteran's right knee disability. 

Prior to May 12, 2006, the Veteran's right knee disability 
has been rated 30 percent under Code 5261 (for limitation of 
extension to 20 degrees).  

A June 2001 VA treatment record notes the Veteran had full 
range of motion of the right knee, but he reported 
experiencing flares of pain to 10 on a 10 scale with best 
pain relief of 4.  

An October 2001 private treatment record from Dr. D. V. A. 
shows the Veteran complained of having knee pain all the 
time, but noted having most problems with weight bearing 
activity.  He had good motion on examination.  A cortisone 
injection was given.  

An April 2002 VA treatment record notes the Veteran's 
extension was limited to 10 degrees and flexion was to 170.  

On May 2002 VA examination, extension was limited to 20 
degrees and flexion was to 90.  There was no effusion, but 
there was crepitus with range of motion.  The examiner 
concluded that the right knee disability would certainly 
limit his ability to continue employment in a job that 
required standing for any prolonged period of time.

A December 2002 VA treatment record shows the Veteran was 
unable to work at his post office job since it involved 
standing for more than two hours at a time.  A subsequent 
December 2002 record shows the Veteran had retired from his 
job at the post office.  At that time, he reported 
experiencing constant pain, especially with cold damp 
weather.  

In his March 2003 notice of disagreement, the Veteran 
reported that his job for the last ten years required him to 
stand for most of the day.  His doctors had recently been 
giving him work limitations so he only had to stand for a few 
hours a day.  He stated he had been under pressure from his 
employer and had been forced to take retirement.  He has been 
told he needs a job that does not require standing.  He 
reported having pain twenty-four hours a day.   

In July 2003, the Veteran reported his knee brace was not 
helping and that he was unable to drive for more than 30 to 
45 minutes.  He believed cortisone injections had made the 
pain worse.  X-ray results revealed arthritis and a tear of 
the posterior horn of the medial meniscus and suggestion of a 
tear involving the medial collateral ligament.  The physician 
noted that when considering the X-ray results, the pain 
appeared to be more than one would expect.  The plan was to 
consider arthroscopy and possible debridement of the torn 
meniscus.  

In his November 2003 VA Form 9, Substantive Appeal, the 
Veteran reported that he had to give up his job at the post 
office because he missed too much time from work and had 
difficulty standing for as long as his job required him to 
stand.  

In December 2003, extension was noted to be to 0 degrees 
while flexion was to 100.  The Veteran reported having 
persistent pain in the right knee, averaging from 7 to 9 on a 
10 pain scale; the pain occasionally radiated into the right 
upper thigh.  He reported the pain was worse with prolonged 
weight bearing, walking, and cold weather.  The partial 
meniscectomy partially relieved his pain.  Mild knee swelling 
was noted on exam.  

A March 2004 private treatment record shows the Veteran 
reported having pain primarily with weight bearing 
activities; his knee pain had been giving him significant 
problems since a recent right knee arthroscopy.  He was given 
a prescription for Ultram to treat the pain.  

September 2004 and August 2005 VA treatment records note 
extension to 0 and flexion to 120 degrees.  X-rays revealed 
mild to moderate narrowing and sclerosis of the medial and 
patellofemoral joint compartments with spurring of the tibial 
spines.  There was no evidence of fracture or malalignment.  
It was noted he would need a TKA in the future.  In July 
2005, the Veteran was wearing an unloading brace, but he was 
still experiencing pain.  Range of motion was full.  He was 
given a cortisone injection.   

In an October 2005 statement, the Veteran reported that while 
he could fully extend his leg to 0 degrees, he could not 
maintain that extension because it became painful and quickly 
dropped from pain and fatigue.  He was unable to stand for 
more than a few minutes and had lost his job because of the 
requirement of standing and twisting.  He could only walk 
about 50 feet and sitting caused pain.  
Even when considering DeLuca criteria of functional 
impairment, particularly the Veteran's complaints of pain and 
fatigue, especially with weight bearing, and viewed in a 
light most favorable to the Veteran, the above described 
evidence does not show that extension was limited to 30 
degrees prior to May 12, 2006.  Specifically, extension was 
limited to 20 degrees only one time; otherwise, it has been 
limited to no more than 10 degrees and the Veteran is 
generally able to fully extend his right knee.  Hence, a 
higher 40 percent rating under Code 5261 is not warranted.  

Additionally, during this time period flexion was at most 
shown to be limited to 90 degrees.  Even when considering 
DeLuca factors of pain and weakness, this evidence does not 
show flexion limited to a compensable 45 degrees prior to May 
12, 2006.  Thus, the Veteran is not entitled to a separate 
compensable rating for limitation of flexion under Code 5260.  
VAOPGCPREC 9-2004.

The record shows the Veteran had moderate instability prior 
to May 12, 2006; hence, he is entitled to a separate 20 
percent rating under Code 5257; however, the evidence does 
not show findings that would more nearly approximate severe 
subluxation or instability for an even higher 30 percent 
separate rating.  

A June 2001 VA treatment record reflects the Veteran reported 
that his knee had given out a few times in the past two 
months; McMurray testing was positive; there was no valgus or 
varus joint laxity; and anterior and posterior cruciate 
ligaments were intact to drawer tests.  

A June 2001 private treatment record from Dr. K. reveals 
positive McMurray and valgus stress test results; drawer 
signs were negative.  

A July 2001 private treatment record from Dr. D. V. A. shows 
slight varus strain, no effusion, significant medial 
compartment tenderness with palpable spurs, and a 1+ Lachman.  
The Veteran reported using a cane intermittently and said 
that the right knee seldom gave way with climbing and did not 
swell.  In October 2001, there was point tenderness to 
palpation over the anteromedial joint line without effusion.  
The limb was noted to be stable.
An April 2002 VA treatment record reveals negative drawer 
signs and McMurray testing.  

On May 2002 VA examination, the Veteran reported using a cane 
for ambulation and had worn a brace for several years.  
Testing revealed the right knee opened medially with valgus 
stress and was stable to varus stress; McMurray testing was 
painful, but there was no appreciable pop or click; and 
Lachman and drawer signs were negative.  He had medial joint 
line tenderness.  March 2002 MRI results were noted to reveal 
a tear of the posterior horn of the medial meniscus and a 
possible tear of the medial collateral ligament.  

A March 2004 private treatment record notes the right knee 
was stable to valgus and varus stress; there was no ligament 
laxity.  The knee was tender to palpation over the 
anteromedial joint line; there was no effusion.  

September 2004 and August 2005 VA treatment records reveal 
the knee was stable to varus and valgus stress; Lachman's and 
drawer signs were negative; and McMurray's testing was 
positive.  There was medial joint line tenderness, no 
swelling, and mild tenderness with patellar compression.  The 
Veteran denied locking or giving out of the knee.  

A July 2005 VA treatment record notes mild medial cruciate 
ligament laxity; the lateral, anterior, and posterior 
cruciate ligaments were intact; and McMurray's testing was 
negative.  

In April 2006, McMurray's testing was positive to pain along 
the medial joint line, while varus/valgus stress testing and 
drawer signs were stable.  

This objective evidence most nearly approximates moderate 
instability of the right knee (with varying findings of 
instability and stability on valgus and varus strain testing, 
McMurray's testing, and Lachman testing).  As these test 
results often revealed findings of stability and the Veteran 
has only noted that his knee has given way a few times prior 
to May 12, 2006, the objective evidence does not more nearly 
approximate a finding of severe recurrent subluxation or 
lateral instability.  Hence, a separate 20 percent rating 
(but no higher) is warranted under Code 5257 prior to May 12, 
2006.  

When the rating for extension of the right knee is combined 
with the rating for instability, the resulting combined 
rating for the right knee disability prior to May 12, 2006 is 
40 percent.  38 C.F.R. § 4.25.

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to Code 5256 (for ankylosis 
of the knee).  The right knee has never been described as 
ankylosed.  Accordingly, that Code is not for consideration.

In light of the foregoing, a combined schedular rating of 40 
percent is warranted for the Veteran's service-connected 
right knee disability.  A preponderance of the evidence is 
against the claim for a schedular rating in excess of 40 
percent prior to May 12, 2006 and the benefit of the doubt 
rule does not apply.

From July 1, 2007

From July 1, 2007 the Veteran's right knee disability has 
been rated as 60 percent disabling for residuals of a TKA the 
Veteran had on May 12, 2006.  Residuals of a TKA are rated 
under 38 C.F.R. § 4.71a, Code 5055, which provides that 
replacement of the knee with a prosthesis warrants a 100 
percent rating for a one-year period following implantation 
of the prosthesis.  Following the one year period, a maximum 
60 percent rating is warranted for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  As noted, the RO already assigned a 100 
percent rating for the Veteran's right knee disability under 
Code 5055 from May 12, 2006 to July 1, 2007, so the Veteran 
cannot receive an increased rating for his right knee 
disability under Code 5055 during that time.

The Veteran's residuals of a right TKA have been granted a 60 
percent rating from July 1, 2007 based on painful motion, 
weakness, and lack of endurance.  As 60 percent rating is the 
maximum possible single schedular rating under Codes 5003 and 
5256-5263, rating under any one of those Codes would not 
afford the Veteran a higher evaluation from July 1, 2007.  In 
determining whether the Veteran could be entitled to a higher 
combined rating under these criteria, the Board must consider 
the amputation rule, which states that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for amputation of the extremity at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  The rating 
schedule establishes that, with regards to a lower extremity, 
an amputation at the middle or lower third of the thigh is 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Code 
5162.  Amputation of a leg with defective stump and thigh 
amputation recommended, or where not improvable by a 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Codes 
5163, 5164.  In order to have the 80 percent disability 
rating available under Code 5161, the Veteran's disability 
would have to be comparable to amputation of the thigh at the 
upper third, one-third of the distance from perineum to knee 
joint measured from the perineum. 38 C.F.R. § 4.71a, Code 
5161.  In this case, a preponderance of the evidence is 
against a finding that the Veteran's right knee disability is 
comparable to amputation at the upper third of the thigh.  
Based on the affected body parts, it is at most comparable to 
amputation of the lower third of the thigh, which only 
warrants a 60 percent rating.  Thus, as the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the Veteran's 
residuals of a right knee disability to 60 percent, the 
currently assigned 60 percent disability is the maximum 
schedular rating that can be assigned.  Therefore, as a 
matter of law, a schedular rating in excess of 60 percent is 
not warranted for residuals of a right TKA from July 1, 2007.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A 40 percent (but no higher) combined schedular rating is 
granted for the Veteran's right knee disability for the 
period prior to May 12, 2006, subject to the regulations 
governing the payment of monetary awards.  

A schedular rating in excess of 60 percent for residuals of a 
right TKA from July 1, 2007 is denied.


REMAND

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
articulated a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Here, the evidence shows the Veteran was employed by the U.S. 
postal service.  As previously noted, on May 2002 VA 
examination, the examiner opined that the Veteran's right 
knee disability would limit his ability to continue 
employment in a job that required standing for a prolonged 
period of time.  A February 2006 VA vocational rehabilitation 
counseling narrative report indicates his job duties at the 
post office had included bending, stooping, prolonged 
walking, standing, kneeling, lifting, and performing 
repetitive lifting or carrying of things.  The Veteran has 
reported that he retired early from his job because of 
chronic pain and because his employer put him under pressure 
to retire particularly because of work limitations resulting 
from his right knee disability.  VA determined that because 
of the Veteran's service-connected (which also includes a 
back disability) and nonservice-connected disabilities, he 
was not a candidate to perform a 20 or 40 hour work week and 
concluded that he was not suitable for vocational 
rehabilitation.  While this evidence reflects that the 
Veteran has other service-connected and nonservice-connected 
disabilities that affect his employment, it also shows that 
his right knee disability has caused him marked interference 
with employment and presents such an exceptional disability 
picture that consideration must be made as to whether the 
Veteran is entitled to an extraschedular rating for his right 
knee disability.  The Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Rather, the proper course is to refer the 
matter to the Director of Compensation and Pension Service.

The Board notes that the January 2008 rating decision 
indicates that a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
rating has been denied.  If a rating decision was issued on 
that matter, it has not been associated with the claims file.  
Hence, it is unclear whether the Veteran has received proper 
notice of the decision and of his appellate rights and any 
action necessary to ensure he has received proper notice 
should be completed on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should complete any necessary 
development on the issue of entitlement 
to assignment of an extraschedular 
rating for the right knee disability.  
The RO should also associate with the 
claims file any previously issued 
rating decisions on the issue of TDIU 
and, if he was not previously notified, 
notify the Veteran of those decisions.

2.	The RO should then refer the case to 
the Director of Compensation and 
Pension for a determination as to 
whether the Veteran is entitled to 
assignment of an extraschedular rating 
for right knee disability in accordance 
with the provisions of 38 C.F.R. 
§ 3.321(b).  The RO should include a 
full statement of all factors having a 
bearing on the issue.

3.	The RO should then re-adjudicate the 
claim of entitlement to an 
extraschedular evaluation for a right 
knee disability.  If it remains denied, 
the RO should issue an appropriate SSOC 
and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


